In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00229-CR



     STEPHANIE MICHELLE MORALES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 1
                  Dallas County, Texas
             Trial Court No. F14-54458-H




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Stemming from a charge of unauthorized use of a motor vehicle, Stephanie Michelle

Morales was placed on deferred adjudication community supervision by the Dallas County

Criminal District Court Number 1 on July 7, 2014. 1 In response to a motion to proceed to

adjudication filed by the State in October 2014, the trial court entered an order on November 21,

2014, continuing Morales on deferred adjudication community supervision, but releasing her to

the Dallas County Substance Abuse Felony Punishment Facility as a condition of that

community supervision. On that same date—November 21, 2014—Morales, acting pro se, filed

a notice of appeal.

        This Court lacks jurisdiction over an appeal from an order modifying the conditions of a

defendant’s community supervision. See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App.

2006) (“There is no legislative authority for entertaining a direct appeal from an order modifying

the conditions of community supervision.”)

        On January 30, 2015, we informed Morales of the apparent defect in our jurisdiction over

this appeal and afforded her the opportunity to respond and, if possible, to cure such defect. On

February 6, 2015, Morales, acting through appointed counsel, responded to our jurisdictional

defect letter by conceding that there is no appellate jurisdiction in this matter.




1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
       Because Morales has not timely perfected an appeal from an appealable order or final

judgment, we dismiss the appeal for want of jurisdiction.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       February 11, 2015
Date Decided:         February 12, 2015

Do Not Publish




                                                3